Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to methods of detecting microorganisms, classified in C12Q1/689.
II. Claim 15, drawn to use of at least one nucleic acid probe or at least two nucleic acid probes selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 20, SEQ ID NO: 41, SEQ ID NO: 60, SEQ ID NO: 79, SEQ ID NO: 100, SEQ ID NO: 119, SEQ ID NO: 138, SEQ ID NO: 157, SEQ ID NO: 176, SEQ ID NO: 197, SEQ ID NO: 218 and/or further sequences from the present combinatorics of groups 1 to 12 for detection of Enterobacteriaceae and/or for immobilization on a carrier material, especially a fluidic channel system classified in C12Q 1/6825.
III. Claim 16, drawn to use of at least one nucleic acid probe or at least two nucleic acid probes selected from the group consisting of SEQ ID NO: 237, SEQ ID NO: 295, SEQ ID NO: 315, SEQ ID NO: 373, SEQ ID NO: 412, SEQ ID NO: 451, SEQ ID NO: 509, SEQ ID NO: 529, SEQ ID NO: 548, SEQ ID NO: 568, SEQ ID NO: 588, SEQ ID NO: 608, SEQ ID NO: 627, SEQ ID NO: 646, SEQ ID NO: 665, SEQ ID NO: 685, SEQ ID NO: 705, SEQ ID NO: 725, SEQ ID NO: 745, SEQ ID NO: 765, SEQ ID NO: 805 and/or further sequences from the present combinatorics of groups 13 to 33 for detection of Listeriaceae and/or for immobilization on a carrier material, especially a fluidic channel system, classified in C12Q 1/6825.
IV. Claim 17, drawn to use of at least one nucleic acid probe or at least two nucleic acid probes selected from the group consisting of SEQ ID NO: 825, SEQ ID NO: 845, SEQ ID NO: 866, SEQ ID NO: 887, SEQ ID NO: 928, SEQ ID NO: 948, SEQ ID NO: 968, SEQ ID NO: 989, SEQ ID NO: 1010, SEQ ID NO: 1072, SEQ ID NO: 1134, SEQ ID NO: 1155, SEQ ID NO: 1197 and/or further sequences from the present combinatorics of groups 34 to 46 for detection of Listeriaceae, especially Listeria monocytogenes, and/or for immobilization on a carrier material, especially a fluidic channel system, classified in C12Q 1/6825.
V. Claim 18, drawn to fluidic channel system, classified in C12Q 1/6825.
The use claims are being considered product claims as they provide no active steps.  Amendments to change scope of use claims may require reconsideration of the instant restriction requirement.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to detect homologs from different species.  Thus the product has a materially different use.  Further the method can be done with the products of claim 16, thus the method can be performed with a materially different method.  Thus searching both would place a serious search burden on the office.
Inventions I and III  are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to detect homologs from different species.  Thus the product has a materially different use.  Further the method can be done with the products of claim 15, thus the method can be performed with a materially different method.  Thus searching both would place a serious search burden on the office.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to detect homologs from different species.  Thus the product has a materially different use.  Further the method can be done with the products of claim 15, thus the method can be performed with a materially different method.  Thus searching both would place a serious search burden on the office.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to detect Listeriaceae. Thus searching both would place a serious search burden on the office.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the sequences required of group II are different from those of group III.  Thus group II has a materially different design, does not overlap in scope and is not an obvious variant of group III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the sequences required of group II are different from those of group IV.  Thus group II has a materially different design, does not overlap in scope and is not an obvious variant of group IV  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the microfluidic system of group V requires at least one cavity, which is not required of group II. Thus the product of group II has a materially different design, does not overlap in scope and is not an obvious variant Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the sequences required of group III are different from those of group IV.  Thus group III has a materially different design, does not overlap in scope and is not an obvious variant of group IV  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the microfluidic system of group V requires at least one cavity, which is not required of group II. Thus the product of group III has a materially different design, does not overlap in scope and is not an obvious variant.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the microfluidic system of group V requires at least one cavity, which is not required of group IV. Thus the product of group IV has a materially different design, does not overlap in scope and is not an obvious variant.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
If applicant elects group I, applicant must elect a specific combination of sequences from claims 2, 3, and/or 4.  Applicant must further elect in-situ hybridization and/or fluorescence in- situ hybridization (FISH), nucleic acid amplification reaction and/or microarray.  Applicant must further elect the nucleic acid probes are each designed as linear probes and/or probes having secondary structure.  Applicant must further elect wherein the first and/or second nucleic acid probe has/have at least one first dye conjugated to the 5' end and/or at least one second dye conjugated to the 3' end and/or intramolecularly bound dyes.  Applicant must further elect a species wherein the nucleic acid probe has further nucleotides as stem sequence at the 5' end and/or 3' end and/or at least one functional part, especially wherein the stem sequences and/or functional parts can be formed in relation to one another such that they do not mutually interact with one another.  Applicant must further elect wherein the detectable label is an enzyme label, -5- 6796284.1Applicant: Testo bioAnalytics GmbHApplication No.: 17/175,042affinity label and/or a dye, especially wherein the dye is a fluorescent dye and/or the affinity label includes biotin-streptavidin or antigen-antibody affinity binding pairs.
If applicant elects group II, applicant must elect a specific combination of nucleic acid sequences.
If applicant elects group III, applicant must elect a specific combination of nucleic acid sequences.
If applicant elects group IV, applicant must elect a specific combination of nucleic acid sequences.
If applicant elects group V, applicant must elect a specific combination of nucleic acid sequences.
. The species are independent or distinct because searching one specific combination of sequences will not inherently provide art on another sequence or combination of sequence.  Further searching in-situ hybridization will not inherently provide art on fluorescence in- situ hybridization (FISH), nucleic acid amplification reaction and/or microarray.  Further searching  linear probes will not inherently provide art on probes having secondary structure.  Further searching  first and/or second nucleic acid probe has/have at least one first dye conjugated to the 5' end will not inherently provide art or at least one second dye conjugated to the 3' end and/or intramolecularly bound dyes.  Further searching  the nucleic acid probe has further nucleotides as stem sequence at the 5' end will not inherently provide art on  3' end and/or at least one functional part, especially wherein the stem sequences and/or functional parts can be formed in relation to one another such that they do not mutually interact with one another. Further searching the detectable label is an enzyme label,  will not inherently provide art on-5- 6796284.1Applicant: Testo bioAnalytics GmbHApplication No.: 17/175,042affinity label and/or a dye, especially wherein the dye is a fluorescent dye and/or the affinity label includes biotin-streptavidin or antigen-antibody affinity binding pairs.
. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634